UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03632 DWS Tax Free Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 5/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2013 Annual Report to Shareholders DWS Intermediate Tax/AMT Free Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 35 Statement of Assets and Liabilities 37 Statement of Operations 38 Statement of Changes in Net Assets 39 Financial Highlights 44 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Information About Your Fund's Expenses 54 Tax Information 55 Summary of Management Fee Evaluation by Independent Fee Consultant 59 Board Members and Officers 64 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. DWS Intermediate Tax/AMT Free Fund posted a return of 1.80% over the 12 months ended May 31, 2013. The overall municipal bond market, as measured by the unmanaged Barclays Municipal Bond Index, delivered a total return of 3.05% for the same period while the Barclays 7-Year Municipal Bond Index returned 2.07%. As the period ended May 31, 2013 began, the U.S. Federal Reserve Board (the Fed) maintained short-term rates anchored near zero. Fixed-income markets were closely following developments in the European debt crisis as well as the stream of U.S. economic data. Europe would soon become less of a fulcrum for market sentiment as the European Central Bank (ECB) implemented strong measures to support refinancing by troubled governments. As the period progressed, U.S. housing data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the Fed would announce further bond purchases under quantitative easing. This speculation was borne out at the Fed's mid-September meeting. The net result was an increased willingness on the part of investors to assume credit risk in exchange for yields higher than the extraordinarily low rates offered from U.S. Treasuries. Investment Strategy The fund invests in a wide variety of municipal bonds. These include general obligation bonds, for which payments of principal and interest are secured by the full faith and credit of the issuer and usually supported by the issuer's taxing power. In addition, securities held may include revenue bonds, for which principal and interest are secured by revenues from tolls, rents or other fees gained from the facility that was built with the bond issue proceeds. The fund's management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund's objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements to characteristics of specific securities such as differing coupons, maturity dates and call dates, and changes in supply and demand within the municipal market. Finally, the managers may seek to take advantage if they believe the municipal yield curve presents an opportunity to gain incremental income with limited additional interest rate risk. Although portfolio management may adjust the dollar-weighted average effective maturity of the fund's portfolio between three and 10 years, it generally intends to keep it between five and 10 years. In determining the dollar-weighted average effective maturity, portfolio management uses the security's stated maturity or, if appropriate, an earlier date, reflecting a maturity-shortening device (such as a call, a put, prerefunding, prepayment or redemption provision, or a demand feature) which will likely cause the instrument to be repaid earlier than the stated maturity date. As November 2012 approached, U.S. fixed-income markets focused primarily on the presidential election, against a backdrop of wrangling over solutions to the country's fiscal dilemma. The strong demand municipals experienced over the prior several months continued as investors sought tax-exempt income that was attractive relative to taxable U.S. Treasury yields. However, December saw a retreat in municipal demand levels as institutional investors engaged in selling to lock in gains before year-end and amid some concern over proposals to limit the tax exemption on municipals as part of any budget deal. "As economic data continued to strengthen in 2013, there was increasing speculation that the U.S. Federal Reserve Board (the Fed) would begin to scale back its bond purchases." As 2013 unfolded, the interest rate environment became less favorable for bond prices overall. Investors shrugged off the lack of meaningful progress in the budget standoff, and U.S. Treasury rates began to trend somewhat higher on optimism over prospects for the economy. Municipals experienced their greatest yield increases and price weakness in the last weeks of the fiscal period. Economic data continued to strengthen and there was mounting speculation that the Fed would begin to scale back its bond purchases that had helped keep longer-term rates in check. In addition, a rising stock market attracted strong investor interest, perhaps drawing flows that may have otherwise gone towards fixed-income securities. Municipal bond funds experienced large outflows as investors found the historically low yields on offer unappealing and sought to minimize exposure to rising interest rates. Meanwhile, along the municipal yield curve, the two-year bond yield decreased 4 basis points over the full 12 months, from 0.33% to 0.29%, while the 30-year yield rose 16 basis points, from 3.08% to 3.24%, resulting in a total steepening of 20 basis points. However, the middle of the yield curve experienced the brunt of the impact of curve steepening and price declines, with increases of 30 and 24 basis points for the 10-year and 15-year bond yields, respectively. (See the graph below for municipal bond yield changes from the beginning to the end of the period.) Credit spreads — the yield differential provided by lower-quality issues vs, AAA-rated issues — generally narrowed for the 12 months as investors sought incremental yield. Municipal Bond Yield Curve (as of 5/31/13 and 5/31/12) Source: Municipal Market Data, AAA-rated universe This chart is for illustrative purposes only and is not intended to represent the yield of any DWS fund. Performance is historical and does not guarantee future results. Positive and Negative Contributors to Fund Performance Given a steep yield curve entering the period ended May 31, 2013, we maintained exposure to bonds with maturities in the 10-to-15-year range. This exposure was balanced with very short-term holdings in order to maintain an overall maturity within the fund's guidelines. This barbelled yield curve positioning constrained relative returns to some degree as the middle of the yield curve was most impacted by rising rates and falling prices. In addition, our focus among the fund's longer-term holdings has been on higher-quality issues, which lagged as credit spreads narrowed over the period. On the positive side, the fund's meaningful exposure to healthcare and airport-related issues helped returns as credit spreads tightened. In addition, the fund had a significant position in California state general obligation bonds, which outperformed as California succeeded in addressing its budgetary imbalance by raising revenue, leading to a ratings upgrade. Outlook and Positioning Municipal yields, while reasonably attractive relative to U.S. Treasuries, remain at very low levels by historical standards despite the recent uptick in rates. At the end of May 2013, the 10-year municipal bond yield of 2.09% was 98% of the comparable-maturity U.S. Treasury bond yield before taking into account the tax advantage of municipals. The 30-year municipal yield of 3.24% was 99% of the comparable U.S. Treasury yield. Longer-term issues continue to carry a substantial yield advantage and we continue to focus purchases on bonds with maturities in the 8-to-15-year range, while seeking exposure to premium coupon issues that can provide a degree of protection against rising interest rates. While credit spreads have narrowed over the last several quarters, we continue to see opportunities among issues in the A-quality range. The national economic backdrop continues to show gradual improvement, and many state and local governments have continued to show progress in stabilizing their finances. Nonetheless, there remain troubled pockets and there are also significant uncertainties with respect to the ongoing U.S. budget negotiations as well as Europe's sovereign debt crisis. As a result we believe the expertise we bring to researching municipal sectors and individual issues continues to be of critical importance. For new purchases, we are taking a very cautious approach with respect to general obligation bonds issued by localities, given uncertain levels of state support going forward. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1998. • Head of US Retail Fixed Income. • Joined Deutsche Asset & Wealth Management in 1983. • BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Joined the fund in 1990. • Joined Deutsche Asset & Wealth Management in 1986. • BA, Duke University. Shelly L. Deitert, Director Portfolio Manager of the fund. Joined the fund in 2002. • Joined Deutsche Asset & Wealth Management in 1997. • BA, Taylor University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. The Barclays 7-Year Municipal Bond Index is an unmanaged, total-return subset of the Barclays Municipal Bond Index. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government or other securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. For the companies whose bonds the central banks are willing to purchase, it means having to pay lower interest rates on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy, and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. One basis point equals 1/100 of a percentage point. The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true) the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality does not remove market risk and is subject to change. Credit spread is the additional yield provided by municipal bonds rated AA and below vs. municipals rated AAA with comparable effective maturity Barbell strategies involve purchasing bonds with a variety of maturities. Coupon is the interest rate, expressed as an annual percentage of face value, which a bond issuer promises to pay until maturity. Performance Summary May 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 2.75% load) -1.00 % % % Barclays 7-Year Municipal Bond Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -1.98 % % % Barclays 7-Year Municipal Bond Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Barclays 7-Year Municipal Bond Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 No Sales Charges % % % Barclays 7-Year Municipal Bond Index† % % % Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 5/31/13 No Sales Charges % % % Barclays 7-Year Municipal Bond Index† % % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2012 are 0.78%, 1.57%, 1.53%, 0.61% and 0.50% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31, 2013 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through May 31, 2013, which is based on the performance period of the life of Institutional Class. † The Barclays 7-Year Municipal Bond Index is an unmanaged, total return subset of the Barclays Municipal Bond Index. It includes maturities of six to eight years. Class A Class B Class C Class S Institutional Class Net Asset Value 5/31/13 $ 5/31/12 $ Distribution Information as of 5/31/13 Income Dividends, Twelve Months $ May Income Dividend $ SEC 30-day Yield‡‡ % Tax Equivalent Yield‡‡ % Current Annualized Distribution Rate‡‡ % †† The SEC yield is net investment income per share earned over the month ended May 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.26% for Class S shares had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on May 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.52% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of May 31, 2013 Principal Amount ($) Value ($) Municipal Bonds and Notes 98.1% Alabama 0.2% Alabama, State Public School & College Authority Revenue, Series A, 5.0%, 5/1/2024 Alaska 0.3% Alaska, State Housing Finance Corp., Mortgage Revenue, Series A, 4.0%, 6/1/2040 North Slope Boro, AK, General Obligation, Series A, 2.5%, 6/30/2014 Arizona 2.2% Arizona, Health Facilities Authority Revenue, Banner Health, Series A, 5.0%, 1/1/2020 Arizona, State Transportation Board Excise Tax Revenue, Maricopa County Regional Area Road, 5.0%, 7/1/2025 Arizona, Water Infrastructure Finance Authority Revenue, Series A, 5.0%, 10/1/2024 Arizona, Water Infrastructure Finance Authority Revenue, Water Quality, Series A, 5.0%, 10/1/2030 Maricopa County, AZ, Industrial Development Authority, Hospital Facility Revenue, Samaritan Health Services, Series B, ETM, 6.0%, 12/1/2019, INS: NATL Phoenix, AZ, Civic Improvement Corp., Airport Revenue, Series A, 5.0%, 7/1/2028 Phoenix, AZ, Civic Improvement Corp., Wastewater System Revenue, 5.5%, 7/1/2022 Phoenix, AZ, General Obligation, Series B, 5.0%, 7/1/2018 Pima County, AZ, Sewer Revenue: Series A, 5.0%, 7/1/2021 Series A, 5.0%, 7/1/2023 California 12.2% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.0%, 4/1/2028 Series F-1, 5.25%, 4/1/2029 California, General Obligation, Economic Recovery, Series A, 5.25%, 7/1/2014, INS: FGIC, NATL California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2029 California, State Department Water Resources Center, Valley Project Revenue: Series AL, 5.0%, 12/1/2013 Series Y, Prerefunded 6/1/2013 @ 100, 5.25%, 12/1/2016, INS: FGIC, NATL Series Y, Prerefunded 6/1/2013 @ 100, 5.25%, 12/1/2016, INS: FGIC California, State Economic Recovery, Series A, 5.25%, 7/1/2021 California, State General Obligation: 4.0%, 9/1/2014 5.0%, 2/1/2014 5.0%, 10/1/2025 California, State General Obligation, Various Purposes: 5.25%, 10/1/2025 5.25%, 9/1/2027 5.75%, 4/1/2027 6.0%, 4/1/2018 6.0%, 3/1/2033 California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 4.0%, 3/1/2014 California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Republic Services, Inc., Series B, 0.45%*, 8/1/2024 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.25%, 11/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.125%, 4/1/2028 California, State Public Works Board, Lease Revenue, Judicial Council Projects, Series A, 5.0%, 3/1/2024 California, University Revenues, Limited Project, Series E, 5.0%, 5/15/2021 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2031 Los Angeles, CA, General Obligation: Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2019, INS: AGMC Series A, Prerefunded 9/1/2015 @ 100, 5.0%, 9/1/2020, INS: AGMC Los Angeles, CA, Unified School District: Series A, Prerefunded 7/1/2013 @ 100, 5.0%, 7/1/2022, INS: AGMC Series A, Prerefunded 7/1/2013 @ 100, 5.5%, 7/1/2015, INS: NATL Orange County, CA, Airport Revenue, Series A, 5.25%, 7/1/2025 Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2023, INS: AGMC San Diego County, CA, Regional Airport Authority Revenue: Series A, 5.0%, 7/1/2029 Series A, 5.0%, 7/1/2030 San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.125%, 5/15/2029 San Diego, CA, Public Facilities Financing Authority, Water Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.25%, 8/1/2028 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 5.25%, 5/1/2024 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2025 Series C, 5.0%, 5/1/2026 South Orange County, CA, Public Finance Authority, Special Tax Revenue, Foothill Area, Series A, 5.25%, 8/15/2016, INS: FGIC, NATL Turlock, CA, Public Financing Authority Revenue, 5.25%, 9/1/2015 Ventura County, CA, Certificates of Participation, Public Financing Authority III, 6.0%, 8/15/2026 Colorado 1.1% Adams, CO, 12 Five Star Schools, 4.0%, 12/15/2020 Aurora, CO, Water Improvement Revenue, First Lien, Series A, 5.0%, 8/1/2021, INS: AMBAC Colorado, Health Facilities Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Colorado, Housing Finance Authority, Multi-Family Insured Mortgage, Series C-3, 5.7%, 10/1/2021 Colorado, State Building Excellent School Today, Certificate of Participation, Series G, 5.0%, 3/15/2025 Colorado, University Enterprise System Revenue, Series A, 5.5%, 6/1/2023 Denver City & County, CO, Airport Revenue System: Series B, 5.0%, 11/15/2020 Series B, 5.0%, 11/15/2021 Series B, 5.0%, 11/15/2022 University of Colorado, Hospital Authority Revenue, Series A, 4.0%, 11/15/2014 Connecticut 1.4% Connecticut, State General Obligation: Series C, 4.0%, 6/1/2014 Series C, 5.0%, 6/1/2017, INS: AGMC Connecticut, State Special Tax Obligation Revenue, Transportation Infrastructure, 5.0%, 1/1/2022 Delaware 0.3% Delaware, Transportation Authority Revenue, 5.0%, 9/1/2024 District of Columbia 0.5% District of Columbia, Income Tax Revenue, Series A, 5.0%, 12/1/2023 District of Columbia, Water & Sewer, Public Utility Revenue, 6.0%, 10/1/2013, INS: AGMC Florida 5.9% Broward County, FL, Airport System Revenue: Series Q-1, 5.0%, 10/1/2019 Series P-2, 5.0%, 10/1/2021 Series Q-1, 5.0%, 10/1/2021 Series Q-1, 5.0%, 10/1/2024 Broward County, FL, Water & Sewer Utility Revenue, Series A, 5.0%, 10/1/2024 Dade County, FL, Health Facilities Authority Hospital Revenue, Baptist Hospital of Miami Project, Series A, ETM, 5.75%, 5/1/2021, INS: NATL Florida, Citizens Property Insurance Corp.: Series A-1, 5.0%, 6/1/2020 Series A-1, 5.0%, 6/1/2021 Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, JEA Electric System Revenue, Series A, 4.0%, 10/1/2023 Jacksonville, FL, Sales Tax Revenue, Better Jacksonville, 5.0%, 10/1/2021 Miami Beach, FL, Health Facilities Authority, Mount Sinai Medical Center, 3.0%, 11/15/2014 Miami-Dade County, FL, Aviation Revenue: Series B, 5.0%, 10/1/2024 Series A, 5.75%, 10/1/2026 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A-1, 5.5%, 10/1/2025 Series A-1, 5.5%, 10/1/2026 Miami-Dade County, FL, School Board, Certificates of Participation, Series A, 5.0%, 5/1/2019, INS: FGIC, NATL Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024 Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2027, INS: AGMC Orlando & Orange County, FL, Expressway Authority Revenue: Series B, 5.0%, 7/1/2022 Series A, 5.0%, 7/1/2028 Series C, 5.0%, 7/1/2030 South Florida, Water Management District, Certificates of Participation, 5.0%, 10/1/2018, INS: AMBAC South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Georgia 4.7% Atlanta, GA, Airport Passenger Facility Charge Revenue, Series B, 5.0%, 1/1/2021 Atlanta, GA, Airport Revenue, Series C, 5.75%, 1/1/2023 Atlanta, GA, Water & Wastewater Revenue, Series B, 5.25%, 11/1/2027, INS: AGMC Clayton County, GA, Water Authority, Water & Sewage Revenue, 5.0%, 5/1/2021 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2029 Fulton Dekalb, GA, Hospital Authority, Hospital Revenue Certificates: 5.25%, 1/1/2016, INS: AGMC Prerefunded 1/1/2014 @ 100, 5.25%, 1/1/2016, INS: AGMC Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series B, 5.5%, 2/15/2029 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024 Georgia, Municipal Electric Authority, Comb Cycle Project: Series A, 5.0%, 11/1/2022 Series A, 5.0%, 11/1/2027 Georgia, Municipal Electric Authority, General Resolution Projects, Series A, 5.25%, 1/1/2019 Georgia, Municipal Electric Authority, Project One, Series A, 5.0%, 1/1/2021 Georgia, State Municipal Electric Authority: Series GG, 5.0%, 1/1/2022 Series GG, 5.0%, 1/1/2023 Georgia, State Road & Tollway Authority Revenue, Federal Highway Grant Anticipation Bonds, Series A, 5.0%, 6/1/2021 Henry County, GA, School District, 3.0%, 12/1/2013 Guam 0.1% Guam, Government Limited Obligation Revenue, Section 30, Series A, 5.375%, 12/1/2024 Hawaii 2.6% Hawaii, State Airports Systems Revenue: Series A, 5.25%, 7/1/2027 Series A, 5.25%, 7/1/2028 Series A, 5.25%, 7/1/2029 Hawaii, State General Obligation: Series EC, 5.0%, 12/1/2013 Series DK, 5.0%, 5/1/2021 Series EE, 5.0%, 11/1/2021 Series EE, 5.0%, 11/1/2022 Honolulu City & County, HI, Wastewater Systems Revenue, First Bond Resolution, Series B, 5.0%, 7/1/2022 Illinois 5.5% Chicago, IL, Core City General Obligation, Capital Appreciation Project, Series A, 5.3%, 1/1/2016, INS: NATL Chicago, IL, General Obligation: Series C, 5.0%, 1/1/2020 Series C, 5.0%, 1/1/2021 Chicago, IL, Higher Education Revenue, City Colleges, Zero Coupon, 1/1/2014, INS: FGIC, NATL Chicago, IL, O'Hare International Airport Revenue, Series C, 5.25%, 1/1/2030, INS: AGC Chicago, IL, Waterworks Revenue: 4.0%, 11/1/2021 5.0%, 11/1/2021 Cook County, IL, General Obligation, Series C, 5.0%, 11/15/2022 Du Page County, IL, Special Services Area No. 11, 6.75%, 1/1/2014 Du Page County, IL, Special Services Area No. 26, Bruce Lake Subdivision, General Obligation: 5.15%, 1/1/2014 5.25%, 1/1/2016 5.5%, 1/1/2019 5.75%, 1/1/2022 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series B, 5.0%, 12/15/2026 Illinois, Municipal Electric Agency Power Supply, Series A, 5.25%, 2/1/2018, INS: FGIC, NATL Illinois, Railsplitter Tobacco Settlement Authority Revenue: 5.0%, 6/1/2019 5.25%, 6/1/2020 Illinois, Regional Transportation Authority, Series A, 5.5%, 7/1/2024, INS: FGIC, NATL Illinois, State Development Finance Authority, Chicago Symphony Project, 0.15%*, 12/1/2033, LOC: Bank One NA Illinois, State General Obligation: 4.0%, 8/1/2014 Series A, 5.0%, 4/1/2015 Illinois, State Toll Highway Authority Revenue: Series A, 5.0%, 1/1/2027 Series A, 5.0%, 1/1/2028 Series A-1, 5.25%, 1/1/2030 Illinois, State Unemployment Insurance Fund, Building Receipts Revenue: Series C, 1.5%, 6/15/2021 Series B, 5.0%, 12/15/2019 Illinois, Will, Grundy Etc. Counties, Community College District Number 525, Joliet Jr. College, 6.25%, 6/1/2021 Rockford-Concord Commons, IL, Housing Facility, Concord Commons Project, Series A, 6.15%, 11/1/2022 University of Illinois, Higher Education Revenue, Auxiliary Facilities System: Series A, 5.5%, 4/1/2015, INS: AMBAC Series A, 5.5%, 4/1/2016, INS: AMBAC Indiana 1.8% Indiana, Finance Authority, Water Utility Revenue, Citizens Energy, 3.0%, 10/1/2014 Indiana, State Finance Authority Revenue, State Revolving Fund Program, Series B, 5.0%, 2/1/2029 Indiana, Transportation Finance Authority Highway Revenue, Series A, 5.5%, 12/1/2022 Indiana, Wastewater Utility Revenue, CWA Authority Project: Series A, 5.0%, 10/1/2023 Series A, 5.0%, 10/1/2024 Series A, 5.0%, 10/1/2026 Series A, 5.0%, 10/1/2027 Indianapolis, IN, Local Public Improvement Bond Bank, Series K, 5.0%, 6/1/2026 Indianapolis, IN, State Agency Revenue Lease, Local Improvements, Series D, 6.75%, 2/1/2014 Jasper County, IN, Pollution Control Revenue, Northern Indiana Public Service, Series C, 5.85%, 4/1/2019, INS: NATL Iowa 0.6% Iowa, State Finance Authority, Health Facilities Revenue, Iowa Health System, 5.25%, 2/15/2029, INS: AGC Kansas 1.3% Johnson County, KS, School District General Obligation, Unified School District No. 231, Series A, 5.25%, 10/1/2014, INS: AGMC Kansas, State Department of Transportation Highway Revenue, Series A-2, 0.35%**, 9/1/2014 Kansas, State Development Finance Authority Hospital Revenue, Adventist Health: Series A, 5.0%, 11/15/2027 Series A, 5.0%, 11/15/2028 5.5%, 11/15/2022 Kansas, State Development Finance Authority Revenue, Sisters Leavenworth, Series A, 5.25%, 1/1/2025 Kentucky 0.8% Kentucky, Asset/Liability Commission Agency Revenue, Federal Highway Trust, First Series, 5.25%, 9/1/2019, INS: NATL Kentucky, State Rural Water Finance Corp., Public Project Revenue, Series D-1, 1.0%, 10/1/2013 Louisville & Jefferson County, KY, Metropolitan Government Revenue, Catholic Health Initiatives: Series A, 5.0%, 12/1/2023 Series A, 5.0%, 12/1/2024 Louisiana 0.5% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series B, 5.0%, 10/1/2027, INS: AGC Louisiana, Regional Transit Authority, Sales Tax Revenue, 5.0%, 12/1/2025, INS: AGMC Louisiana, Sales & Special Tax Revenue, Regional Transportation Authority, Series A, 144A, 7.95%, 12/1/2013, INS: FGIC, NATL Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 Maine 0.5% Maine, Health & Higher Educational Facilities Authority Revenue, Series A, 5.25%, 7/1/2031 Maryland 0.7% Maryland, General Obligation, State & Local Facilities Loan, Series 2, 5.0%, 8/1/2019 Maryland, State & Local Facilities Loan, Series 2, 5.0%, 8/1/2013 Maryland, State Health & Higher Educational Facilities Authority Revenue, Medstar Health, Inc., Series B, 5.0%, 8/15/2028 Massachusetts 2.8% Boston, MA, Deutsches Altenheim, Inc., Series A, 5.95%, 10/1/2018 Massachusetts, Bay Transportation Authority Revenue, Series A, 5.0%, 7/1/2021 Massachusetts, Development Finance Agency, Human Services Provider, Seven Hills Foundation & Affiliates, 4.85%, 9/1/2013, INS: Radian Massachusetts, Metropolitan Boston Transit Parking Corp., Systemwide Parking Revenue, Senior Lien, 5.0%, 7/1/2028 Massachusetts, State Development Finance Agency Revenue, Harvard University, Series B-3, 5.0%, 1/1/2022 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series K-1, 0.07%*, 7/1/2046, SPA: Wells Fargo Bank NA Massachusetts, State General Obligation, Series D, 5.5%, 11/1/2015, INS: NATL Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 6.0%, 7/1/2024 Massachusetts, State Housing Finance Agency, Series 162, 2.75%, 12/1/2041 Massachusetts, State Housing Finance Agency, Construction Loan Notes, Series A, 0.8%, 11/1/2013 Massachusetts, State School Building Authority, Sales Tax Revenue: Series B, 5.0%, 8/15/2020 Series B, 5.0%, 10/15/2027 Massachusetts, State Water Resources Authority, Series C, 5.0%, 8/1/2029 Michigan 2.6% Brighton, MI, School District General Obligation, Series II, Zero Coupon, 5/1/2016, INS: AMBAC Detroit, MI, City School District Building & Site: Series A, 5.0%, 5/1/2020 Series A, 5.0%, 5/1/2021 Detroit, MI, Sewer Disposal Revenue, Series C-1, 7.0%, 7/1/2027, INS: AGMC Michigan, State Building Authority Revenue, Facilities Program, Series II-A, 5.0%, 10/15/2024 Michigan, State Finance Authority Revenue, Local Government Loan Program, Series C, 3.0%, 11/1/2014 Michigan, State Finance Authority Revenue, School District, 5.0%, 6/1/2020 Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment, Series B, 5.0%, 7/1/2021 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2025 Michigan, State Trunk Line, 5.0%, 11/1/2024 Minnesota 0.7% Minnesota, State General Fund Revenue, Series B, 5.0%, 3/1/2021 Minnesota, State General Obligation, 5.0%, 6/1/2020 Minnesota, State Trunk Highway, Series B, 4.0%, 10/1/2013 Mississippi 1.1% Mississippi, Business Financial Corp., Mississippi Retirement Facilities Revenue, Wesley Manor, Series A, 5.45%, 5/20/2034 Mississippi, Development Bank Special Obligation, Department of Corrections: Series C, 5.25%, 8/1/2027 Series D, 5.25%, 8/1/2027 Mississippi, Home Corp., Single Family Mortgage Revenue, Series C-1, 5.6%, 6/1/2038 Rankin County, MS, School District General Obligation, 5.25%, 2/1/2015, INS: NATL Missouri 0.5% Cape Girardeau County, MO, Industrial Development Authority, St. Francis Medical Center: Series A, 5.0%, 6/1/2022 Series A, 5.0%, 6/1/2023 Missouri, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Washington University, Series A, 5.5%, 6/15/2016 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program, Series D, 4.8%, 3/1/2040 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nebraska 0.1% Omaha, NE, School District General Obligation, Series A, ETM, 6.5%, 12/1/2013 Nevada 0.5% Clark County, NV, Board Bank: 5.0%, 6/1/2024 5.0%, 6/1/2025 Clark County, NV, General Obligation, Series A, 5.0%, 12/1/2026 New Hampshire 0.3% New Hampshire, State Health & Education Facilities Authority Revenue, Bishop Guertin High School, 0.12%*, 9/1/2032, LOC: TD Bank NA New Hampshire, State Turnpike Systems: Series B, 5.0%, 2/1/2020 Series B, 5.0%, 2/1/2024 New Jersey 2.5% New Jersey, Economic Development Authority Revenue, Cigarette Tax, ETM, 5.375%, 6/15/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction: Series O, Prerefunded 3/1/2015 @ 100, 5.0%, 3/1/2017 Series W, 5.0%, 3/1/2019 New Jersey, State Economic Development Authority Revenue: 5.0%, 6/15/2020 5.0%, 6/15/2021 5.0%, 6/15/2023 New Jersey, State Economic Development Authority Revenue, School Facilities Construction, Series NN, 5.0%, 3/1/2023 New Jersey, State Transit Corp., Certificate of Participation, Federal Transit Administration Grants, Series A, 5.0%, 9/15/2016, INS: FGIC, NATL New Jersey, State Transportation Trust Fund Authority: Series B, 5.25%, 6/15/2025 Series B, 5.25%, 6/15/2026 New Mexico 0.2% New Mexico, Mortgage Finance Authority, Single Family Mortgage: "I", Series E, 5.3%, 9/1/2040 "I", Series D, 5.35%, 9/1/2040 Series I-B-2, 5.65%, 9/1/2039 New York 6.0% New York, Metropolitan Transportation Authority Revenue: Series B-2, 5.0%, 11/15/2021 Series E, 5.0%, 11/15/2021 Series A, 5.5%, 11/15/2014, INS: AMBAC New York, State Dormitory Authority Personal Income Tax Revenue: Series A, 5.0%, 3/15/2019 Series A, 5.0%, 12/15/2021 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering, Series 1, 4.0%, 7/1/2021 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2021 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2029 New York, State Thruway Authority, Personal Income Tax Revenue: Series A, 5.0%, 3/15/2019 Series A, 5.0%, 3/15/2020 New York, Tobacco Settlement Financing Corp.: Series B, 4.0%, 6/1/2013 Series A-1, 5.5%, 6/1/2018 New York City, NY, Health & Hospital Corp., Health Systems, Series D, 144A, 0.15%*, 2/15/2026, LOC: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series AA, 5.0%, 6/15/2021 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series B, 5.0%, 11/1/2021 Series D-1, 5.0%, 11/1/2028 New York, NY, General Obligation: Series A-5, 0.1%*, 8/1/2031, LOC: Bank of Nova Scotia Series H, 5.0%, 3/1/2022 Series D, 5.0%, 8/1/2022 Series J, 5.25%, 5/15/2015, INS: NATL Series J, Prerefunded 5/15/2014 @ 100, 5.25%, 5/15/2015, INS: NATL Oneida County, NY, Industrial Development Agency Revenue, Civic Facilities, 5.0%, 3/1/2014, LOC: HSBC Bank PLC North Carolina 1.2% Charlotte, NC, Airport Revenue, Series A, 5.5%, 7/1/2034 North Carolina, Eastern Municipal Power Agency Systems Revenue, Series B, 5.0%, 1/1/2026 North Carolina, Electric Revenue, Catawba Municipal Power Agency No. 1, Series A, 5.25%, 1/1/2020 North Carolina, State Capital Improvement Obligation, Series A, 5.0%, 5/1/2024 North Carolina, State Municipal Power Agency No. 1, Catawba Electric Revenue: Series A, 4.0%, 1/1/2020 Series A, 5.0%, 1/1/2020 North Dakota 0.1% Fargo, ND, Sanford Health Systems Revenue, 5.5%, 11/1/2021 Ohio 1.8% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2027 Columbus, OH, General Obligation, Series B, 5.0%, 2/15/2021 Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series D, 5.0%, 11/15/2024 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project: Series B, 5.0%, 2/15/2020 Series B, 5.0%, 2/15/2021 Ohio, Capital Housing Corp. Mortgage, Georgetown Section 8, Series A, 6.625%, 7/1/2022 Ohio, State Capital Facilities Lease Appropriation-Administration Building Fund Projects: Series A, 5.0%, 10/1/2022 Series A, 5.0%, 10/1/2023 Ohio, State General Obligation: Series E, 5.0%, 9/15/2013 Series A, 5.0%, 2/1/2020 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems 2010 Project, 5.5%, 11/15/2030, INS: AGMC Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Water Development Authority, Solid Waste Revenue, Waste Management, Inc. Project, 1.75%, 6/1/2013 Ohio, State Water Development Authority, Water Pollution Control Revenue, Water Quality-Loan Fund, 5.0%, 6/1/2013 Ohio, Water & Sewer Revenue, Water Development Authority, Pure Water Improvement Project, Series B, 5.5%, 6/1/2015, INS: AGMC Oklahoma 0.1% Oklahoma, Ordinance Works Authority, Ralston Purina Project, 6.3%, 9/1/2015 Oregon 1.7% Clackamas County, OR, North Clackamas School District No. 12, Convertible Deferred Interest, Series B, 5.0%, 6/15/2027, INS: AGMC Oregon, State Department of Administrative Services Lottery Revenue, Series A, 5.25%, 4/1/2028 Oregon, State General Obligation: Series L, 5.0%, 5/1/2025 Series J, 5.0%, 5/1/2029 Port of Portland, OR, Airport Revenue, Passenger Facility Charge, Portland International Airport: Series A, 5.5%, 7/1/2026 Series A, 5.5%, 7/1/2029 Pennsylvania 2.2% Pennsylvania, Commonwealth Financing Authority, Series B, 5.0%, 6/1/2023 Pennsylvania, Commonwealth Systems of Higher Education, University of Pittsburgh Capital Project, Series B, 5.5%, 9/15/2024 Pennsylvania, Delaware River Junction Toll Bridge, Commonwealth of Pennsylvania Bridge Revenue, ETM, 5.25%, 7/1/2013 Pennsylvania, Higher Educational Facility Authority, Health Services Revenue, Allegheny Delaware Valley Obligation, Series C, 5.875%, 11/15/2018, INS: NATL Pennsylvania, Saint Mary Hospital Authority, Health System Revenue, Catholic Health East, Series A, 5.0%, 11/15/2021 Pennsylvania, State Economic Development Financing Authority, Unemployment Compensation Revenue: Series A, 3.0%, 1/1/2014 Series A, 4.0%, 7/1/2014 Series B, 5.0%, 7/1/2021 Pennsylvania, State Industrial Development Authority, Economic Development, 4.0%, 7/1/2014 Philadelphia, PA, Airport Revenue, Series A, 5.25%, 6/15/2030 Philadelphia, PA, Redevelopment Authority, Multi-Family Housing Revenue, Woodstock, 5.45%, 2/1/2023 Williamsport, PA, Multi-Family Housing Authority, Series A, 5.25%, 1/1/2015, INS: NATL Puerto Rico 1.1% Puerto Rico, Electric Power Authority Revenue, Series UU, 5.0%, 7/1/2019, INS: NATL Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.25%, 8/1/2027 Series A, 5.5%, 8/1/2028 Series A, Prerefunded 8/1/2019 @ 100, 5.5%, 8/1/2028 Rhode Island 0.3% Rhode Island, State & Providence Plantations, Construction Capital Development Loan, Series A, 5.0%, 8/1/2017, INS: AGMC South Carolina 1.5% Charleston, SC, Educational Excellence Finance Corp. Revenue, 5.0%, 12/1/2026 Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2025 South Carolina, State Transportation Infrastructure Bank Revenue, Series B, 5.0%, 10/1/2020 Tennessee 0.9% Johnson City, TN, Hospital & Healthcare Revenue, Medical Center Hospital, ETM, 5.5%, 7/1/2013 Tennessee, Housing Development Agency, Residential Financing Program Revenue, Series 1C, 3.0%, 7/1/2038 Tennessee, State Housing Development Agency, Homeownership Program: Series 2C, 4.0%, 7/1/2038 Series 1C, 4.5%, 7/1/2037 Texas 18.5% Allen, TX, Independent School District, 5.0%, 2/15/2025 Austin, TX, Electric Utility Systems Revenue, 5.0%, 11/15/2020 Brownsville, TX, Electric Revenue, ETM, 6.25%, 9/1/2014, INS: NATL Comal, TX, Independent School District, School Building Improvements, 5.25%, 2/1/2020 Cypress-Fairbanks, TX, Independent School District, School House Building Improvements: 5.0%, 2/15/2019 5.0%, 2/15/2021 Dallas, TX, Certificates Obligation, 5.0%, 2/15/2021 Dallas, TX, Waterworks & Sewer Systems Revenue: Series A, 5.0%, 10/1/2021 5.0%, 10/1/2029 5.0%, 10/1/2030 Dallas-Fort Worth, TX, International Airport Revenue, Series B, 5.0%, 11/1/2028 (a) El Paso, TX, Independent School District, School Building Improvements, 5.0%, 8/15/2022 Fort Bend, TX, Independent School District, 5.0%, 8/15/2026 Fort Worth, TX, Independent School District, School Building, 5.0%, 2/15/2028 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, Memorial Herman Hospital Health System: Series B, 0.32%**, 6/1/2014 Series B, 0.42%**, 6/1/2015 Harris County, TX, Flood Control District, Contract Tax, Series A, 5.0%, 10/1/2029 Harris County, TX, Metropolitan Transit Authority, Sales & Use Tax: Series A, 5.0%, 11/1/2030 Series A, 5.0%, 11/1/2031 Harris County, TX, Permanent Improvement, Series A, 5.0%, 10/1/2028 Harris County, TX, Port Houston Authority, Series D-1, 5.0%, 10/1/2035 Houston, TX, Airport Systems Revenue: Series B, 5.0%, 7/1/2013 Series B, 5.0%, 7/1/2026 Series B, 5.0%, 7/1/2027 Series A, 5.25%, 7/1/2029 Houston, TX, Public Improvement, Series A, 5.0%, 3/1/2026 Houston, TX, Utility Systems Revenue, Series A, 5.25%, 11/15/2028 Houston, TX, Water & Sewer Revenue, Water Conveyance Systems Contract, Series J, 6.25%, 12/15/2013, INS: AMBAC Humble, TX, Independent School District, School Building, Series A, 5.0%, 2/15/2029 Lewisville, TX, Independent School District, School Building, 5.0%, 8/15/2026 Longview, TX, Independent School District, School Building Improvements, 5.0%, 2/15/2022 Lubbock, TX, General Obligation, 5.0%, 2/15/2029 Mission, TX, State Economic Development Corp., Solid Waste Disposal Revenue, Republic Services, Inc., Series A, 0.45%*, Mandatory Put 7/1/2013 @ 100, 1/1/2020 North Texas, Tollway Authority Revenue, First Tier: Series E-3, 5.75%, Mandatory Put 1/1/2016 @ 100, 1/1/2038 Series A, 6.0%, 1/1/2022 North Texas, Tollway Authority Revenue, Special Projects Systems: Series D, 5.25%, 9/1/2027 Series A, 5.5%, 9/1/2028 Pasadena, TX, Independent School District, 5.0%, 2/15/2027 Plano, TX, General Obligation, 5.0%, 9/1/2029 San Antonio, TX, Electric & Gas Revenue, Series A, 5.25%, 2/1/2026 San Antonio, TX, General Improvement, Series 2006, 5.5%, 8/1/2014, INS: FGIC, NATL Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Ascension Health Senior Credit Group, Series D, 5.0%, 11/15/2029 Tarrant County, TX, Cultural Education Facilities Finance Corp. Revenue, Texas Health Resources: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Series A, 5.0%, 2/15/2020 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2023 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2018 Series A, 5.0%, 11/1/2019 Series D, 5.0%, 11/1/2024 Series C, 5.0%, 11/1/2025 Series C, 5.0%, 11/1/2026 Texas, Grapevine-Colleyville Independent School District Building, 5.0%, 8/15/2031 Texas, Lower Colorado River Authority Revenue, Series A, 5.875%, 5/15/2014, INS: AGMC Texas, Lower Colorado River Authority, Transmission Contract Revenue, LCRA Transmission Services, 5.0%, 5/15/2030 Texas, Midtown Redevelopment Authority, Tax Increment Contract Revenue, 4.0%, 1/1/2014 Texas, Municipal Power Agency Revenue: Zero Coupon, 9/1/2014, INS: NATL ETM, Zero Coupon, 9/1/2014, INS: NATL Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.25%, 8/1/2017 5.5%, 8/1/2020 Texas, State Department of Housing & Community Affairs, Residential Mortgage Revenue, Series A, 5.375%, 1/1/2039 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue, 5.0%, 12/15/2022 Texas, State Transportation Commission Revenue, First Tier, 5.0%, 4/1/2022 Texas, State Transportation Commission-Highway Improvement, Series A, 5.0%, 4/1/2022 Texas, State Transportation Revenue, 2.5%, 8/30/2013 Texas, State Veterans Housing Assistance Program, Fund II, Series A, 5.25%, 12/1/2023 Texas, Water Development Board Revenue, State Revolving Fund: Series B, Prerefunded 7/15/2014 @ 100, 5.0%, 7/15/2017 Series A, 5.0%, 7/15/2020 Series B, 5.25%, 7/15/2021 University of Texas, Financing Systems, Series A, 5.0%, 8/15/2013 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2026 5.0%, 12/15/2027 5.0%, 12/15/2028 Utah 0.2% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Riverton, UT, Hospital Revenue, IHC Health Services, Inc., 5.0%, 8/15/2020 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Series B, 5.0%, 10/1/2019 Virginia 0.1% Richmond, VA, Metro Expressway Authority, ETM, 7.0%, 10/15/2013, INS: AMBAC Virginia, State Public School Authority, Series A, 5.0%, 8/1/2013 Washington 6.2% King County, WA, Housing Authority, Summerfield Apartments Project, 0.16%*, 9/1/2035, LOC: U.S. Bank NA King County, WA, Public Hospital District No. 2: 5.0%, 12/1/2021 5.0%, 12/1/2022 King County, WA, School District No. 405, Bellevue Valley, Series B, 5.0%, 12/1/2020 Seattle, WA, Municipal Light & Power Revenue, Series B, 5.0%, 2/1/2025 Seattle, WA, Water System Revenue: 5.0%, 2/1/2020 5.0%, 2/1/2025, INS: AGMC Washington, Energy Northwest Electric Revenue, Project 1, Series A, 5.0%, 7/1/2013 Washington, State Economic Development Finance Authority, Solid Waste Dispensary Revenue, Waste Management, Inc., Series D, 2.0%, Mandatory Put 9/2/2014 @ 100, 11/1/2017 Washington, State General Obligation: Series 2011-A, 5.0%, 8/1/2028 Series 2011-A, 5.0%, 8/1/2031 Series A, 5.0%, 8/1/2032 Washington, State Housing Finance Commission, Homeownership Program, Series A, 4.7%, 10/1/2028 Washington, State Motor Vehicle Fuel Tax: Series B, 5.0%, 7/1/2025, INS: AGMC Series 2010-B, 5.0%, 8/1/2027 West Virginia 0.2% West Virginia, Transportation/Tolls Revenue, 5.25%, 5/15/2015, INS: FGIC, NATL Wisconsin 1.3% Wisconsin, State Clean Water Revenue: Series 1, 5.0%, 6/1/2031 Series 3, 5.5%, 6/1/2025 Wisconsin, State General Appropriation Revenue, Series A, 6.0%, 5/1/2026 Wisconsin, State General Obligation, Series A, 5.25%, 5/1/2026 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Series B, 5.0%, 7/15/2013 Wisconsin, State Health & Educational Facilities Authority Revenue, Children's Hospital of Wisconsin, Series B, 5.375%, 8/15/2024 Wisconsin, WPPI Energy Power Supply Revenue, Series A, 5.0%, 7/1/2027 Wyoming 0.1% Sweetwater County, WY, Pollution Control Revenue, PacifiCorp Project, Series A, 0.13%*, 12/1/2020, LOC: Bank of Nova Scotia % of Net Assets Value ($) Total Investment Portfolio (Cost $1,752,287,738)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2013. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2013. † The cost for federal income tax purposes was $1,751,763,093. At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $114,896,990. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $119,907,232 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,010,242. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (b) $
